Order entered December 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01062-CV

  AMERICAN NATIONAL COUNTY MUTUAL INSURANCE COMPANY, Appellant

                                                  V.

                              JONATHAN A. MEDINA, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-14472

                                            ORDER
       Before the Court is court reporter Antionette Reagor’s December 12, 2016 request for

extension of time to file the reporter’s record. We GRANT Ms. Reagor’s request and ORDER

the reporter’s record filed by January 3, 2017.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE